Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-27 are pending in this application.  Amended claims 1, 11, 13-14, 22, 25 are noted.
	The preliminary amendment dated 08/15/2022 has been entered.  The examiner appreciates the amendment to the claims.  In view of said amendments, the previous art rejection have been withdrawn.
	Claims 26-27 are withdrawn from consideration as being directed to a nonelected invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 20, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 16, the units “W/cm2” is deemed confusing as these are units for power density not power.  Power is generally described as W.  Clarification and appropriate amendments are requested.
	In claim 20, the phrase “the step of exposing the layer” lacks antecedent basis.  The examiner assumes claim 20 is dependent on claim 19 and has treated it as such in this office action.
In claim 25, the units “W/cm2” is deemed confusing as these are units for power density not bias voltage.  Voltage is generally described as V.  Clarification and appropriate amendments are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yeom et al. (2009/0203221) in view of Vermang et al. (2012/0192943).
Yeom discloses a method for incorporating a composition into a substrate using neutral beams in which the neutral beams having low energy are applied to an oxide layer formed on the substrate to be processed (0015).  Specifically, an oxide layer is formed on a target substrate and applying neutral beams to the oxide layer and can be repeated (0062 and Figure 7).  The oxide layer can be formed by chemical vapor deposition (0008) and the neutral beam can be O, N, F (0066).  However, the references fails to teach plasma or neutral beam to form the layer.
Vermang teaches of forming an Al2O3 layer on a silicon substrate by thermal ALD, plasma enhanced ALD, PECVD (0013).  The temperature can be lower than 250oC (0013, 0049).  It would have been obvious to form the oxide layer by PECVD in Yeom with the expectation of success because Vermang teaches of using a variety of techniques including PEALD to deposit an oxide film.
Regarding claim 2, Yeom teaches an oxide layer (0015).
Regarding claim 3, Yeom teaches Al2O3 (0054, Figure 7).
Regarding claim 6, Vermang teaches ALD, which is cyclic (0013).
Regarding claim 7, Vermang teaches a thickness between 2 and 30 nm (0013).
Regarding claim 8, Yeom teaches repeating the formation of the oxide layer and the application of the neutral beams (0017).
Regarding claim 9, Vermang teaches a temperature lower than 250oC (0013).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yeom et al. (2009/0203221) in view of Vermang et al. (2012/0192943) and further in view of Liu et al. (2013/0280647).  The combination of Yeom/Vermang fails to teach hydrogen neutral beam.
Liu teaches an intense beam of neutral hydrogen which carries hydrogen molecules (0007-0013).  It would have been obvious to utilize hydrogen in the combination with the expectation of success because Liu teaches a neutral beam of hydrogen.
Regarding claim 5, Liu teaches hydrogen.

Claims 10, 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeom et al. (2009/0203221) in view of Vermang et al. (2012/0192943) and further in view of Jung et al. (2014/0120738).  The combination of Yeom/Vermang fails to teach a silicon precursor.
Jung teaches of depositing silicon dioxide by PEALD using a silicon precursor (0042).  It would have been obvious to utilize a silicon precursor to form a silicon oxide film in the combination with the expectation of success because Jung teaches of using a silicon precursor to form a silicon oxide film.
Regarding claim 12, Jung teaches BDEAS (0042).
Regarding claim 15, Jung teaches a pressure of 0.1 Pa to about 50000 Pa (0284).
Regarding claim 16, Jung teaches an RF power of about 10 W to about 1000 W (0107).
Claims 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeom et al. (2009/0203221) in view of Vermang et al. (2012/0192943) and further in view of LoBianco et al. (5,214,492).  The combination of Yeom/Vermang fails to teach applying a bias to the aperture plate.
LoBianco teaches of applying a bias to an aperture plate (col.4 lines 24-45) during a deposition process (col.1 lines 31-47).  It would have been obvious to apply a bias to an aperture plate during a deposition process in the combination with the expectation of success because LoBianco teaches same.
Regarding claim 13, LoBianco teaches of applying a bias to an aperture plate (col.4 lines 24-45).
Regarding claim 14, the applicant requires a specific bias.  LoBianco teaches of applying a bias to an aperture plate (col.4 lines 24-45).  To utilize the claimed bias would have been obvious in the absence of a showing of criticality.

Allowable Subject Matter
Claims 17-25 are allowed.
It is well known to deposit an oxide layer on a substrate using neutral beam-assisted atomic layer deposition using a first and second reaction gas as noted in Yeom et al. (2009/0203226).  It is also well known to deposit a nano-crystalline silicon thin film using neutral beam assisted chemical vapor deposition as noted in Jang et al. (Thin Solid Films article).  However, the prior art references fail to teach forming a layer comprising silicon using a silicon precursor to form an adsorbed species and exposing the adsorbed species using a neutral beam formed from species generated in a plasma chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        09/09/2022